,;;     *"
      AO 245B (Rev. 02/08/2019) Judgment in a Crilninal Petty Case (Modified)



                                          UNITED STATES DISTRICT COU                                         MAR 2 2 2019
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America
                                      v.

                                Manuel Hernandez                                   Case Number: 3:19-mj-21368

                                                                                   Jeremy D Warren
                                                                                   Defendant's Attorney


      REGISTRATION NO. 84156298
      THE DEFENDANT:
       IZl pleaded guilty to count( s) 1 of Complaint
                                                 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~-



       0 was found guilty to count(s)
             after a plea of not guilty.
             Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
      Title & Section                    Nature of Offense                                                  Count Number(s)
      8:1325                             ILLEGAL ENTRY (Misdemeanor)                                        1

        D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~




       D Count(s)        ~~~~~~~~~~~~~~~~~~
                                                                                    dismissed on the motion of the United States.

                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:

                                      0 TIME SERVED                                                           days

        ~   Assessment: $10 WAIVED ~ Fine: WAIVED
        ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the defendant's possession at the time of arrest upon their deportation or removal.
        D Court recommends defendant be deported/removed with relative,                          charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                 Friday, March 22, 2019
                                                                                 Date of Imposition of Sentence


                                                                                  ./l!e/tx-1
                                                                                 HONORABLE F. A. GOSSETT III
                                                                                 UNITED STATES MAGISTRATE JUDGE


       Clerk's Office Copy                                                                                           3:19-mj-21368
